Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 08/07/2019. Claims 1 - 20 are pending in the case. This action is FINAL.

Applicant Response
In Applicant’s response dated 04/27/2020, Applicant amended Claim 1, 4 and 9 and argued against all objections, and rejections previously set forth in the Office Action dated 08/13/2021.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: performing a step for generating a concise instruction and a coachmark based on the description of the operation…” in claim 16.
	The specification provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. As per Applicant’s specifications in Figure 15 and [0109] illustrates “The series of acts 1502-1518 therefore provides algorithm or corresponding structure for performing the step for generating a concise instruction and a coachmark based on the description of the operation. [0111] As illustrated in FIG. 15, the in-app instruction system 102 performs an act 1502 to analyze a description of an operation. In particular, the in-app instruction system 102 analyzes an operation description by applying a multi-task summarization neural network to analyze the text of the operation description.” 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (Pub. No.: US 20170344895 A1 Pub. Date: November 30, 2017) in view of Norton et al. (Pub No.:  US 20200279017 A1, Pub. Date: February 28, 2019)

Regarding independent Claim 1, 
	Roy teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor (see Roy: Fig.1, [0038], “memory 116 stores information within the computing device 110. The memory 116 may be a volatile, a non-volatile memory or memory may also be another form of computer-readable medium”), cause a computing device to: 
identify, from a repository of descriptions for guiding a user through operations associated with a client application, a description of an operation to perform within the client application (see Roy : Fig.2, [0055], “information is the in-context help information obtained from a help database by the in-context help engine, loading a graphic control 
a concise generator that generates a concise instruction comprising a shortened version of the description of the operation (see Roy: Fig.3C: [0059], “when a screen loads for the first time, the Coachsmart (CS) engine will scan the screen 304 to identify these tags/identifiers/coach mark. When it finds these tags, it loads the graphic control element (GCE)/Coach Mark Film, which is a translucent film, on top of this screen and displays the coach marks with help text (305) on it. When user clicks on the next arrow (306), it will show the next coach marks. Showing one-by-one as per the sequence configured on the system.”) ; and 
a coachmark generator that generates a coachmark that indicates a user interface element associated with the operation within the client application (see Roy: Fig.3A, [0058], “Every Screen of the tool has various HTML Components which create the screen elements. The coach smart tool includes a Graphic control element (GCE) screen for displaying an in-context help information about a plurality of items appearing randomly in the application wherein the information is provided by an in-context help engine configured for fetching the information from a help database. The system provides custom 
provide, for display within a user interface of the client application, representations of the concise instruction and the coachmark (see Roy: Fig.3D, [0060], “while presenting coach marks for a particular screen 307, the system can also decide to group multiple coach marks 308. There is a checkbox 309 at the bottom of this film which says "Do not show this again". Once this is checked, it will not show this screen ever automatically. User will have to invoke it again from help icon. There will be a "OK, Got It!" tab/button 310 as well which will close Coachsmart for the current screen only, but will appear again if the next screen is loaded. There will be a Previous/Next (311, 312) arrow as well to manually go to the next available Coach Mark. In an embodiment, the system is also configured for defining the slide time to load next coach mark automatically.”)
	As shown above, Roy teaches or discloses an intelligent workspace on an application that incorporates a concise instruction and a coachmark to the graphical user interface by utilizing artificial intelligence to provide in context help information. However, Roy does not explicitly teach or disclose the system that  generate, from encodings extracted from the description of the operation utilizing a multi- task summarization neural network comprising an instruction generator.
	However, Norton teaches the system that generate, from encodings extracted from the description of the operation utilizing a multi- task summarization neural network comprising an instruction generator (see Norton: Fig.3D, [0111], “intelligent-text-insight system 106 uses a summarization neural network 354 to generate the response summary 356. As used in this  neural network" refers to an artificial neural network that compresses multiple extracted sentences selected from a cluster of extracted sentences to generate a compressed sentence representing a summary of the multiple extracted sentences. In some cases, a summarization neural network ranks the extracted sentences from each cluster of extracted sentences and compresses the ranked extracted sentences into a response summary.”) See also [0112] describing “a summarization neural network takes the form an encoder-decoder architecture modeled by RNNs. For instance, in some cases, the summarization neural network takes the form of the sentence encoder, document encoder, and sentence extractor.”) 
	Because both Roy and Norton are in the same/similar field of endeavor of generating instructions in graphical user interface, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Roy to include the system, that generate, from encodings extracted from the description of the operation utilizing a multi- task summarization neural network comprising an instruction generator as taught by Norton. After modification of Roy, the intelligent workspace that provide in-context help information obtained from a help database by the in-context help engine can also utilize a multi- task summarization neural network to generate instruction as taught by Norton. One would have been motivated to make such a combination in order to provide users an easier, correct, and clear summary of instruction to interact with an application to save time and increase productivity. 

Regarding Claim 2, 
 Roy and Norton teaches all the limitation of Claim 1. Norton further teaches the computing device to generate the coachmark by utilizing the multi-task summarization neural network (see Norton: Fig.3D, [0111], “intelligent-text-insight system 106 uses a summarization neural network 354 to generate the response summary 356. As used in this disclosure, the term “summarization neural network" refers to an artificial neural network that compresses multiple extracted sentences selected from a cluster of extracted sentences to generate a compressed sentence representing a summary of the multiple extracted sentences.”), to: 
determine, for a plurality of coachmark identifiers, respective probabilities that the coachmark identifiers correspond to the description of the operation ( see Roy: [0106], “intelligent-text-insight system 106 optionally lemmatizes word tokens assigned to each extracted sentence from the sorted set of extracted sentences 346, determines word probabilities among the extracted sentences”; and 
identify, from the plurality of coachmark identifiers, a coachmark identifier with a highest probability ( see Roy: [0106], “intelligent-text-insight system 106 optionally lemmatizes word tokens assigned to each extracted sentence from the sorted set of extracted sentences 346, determines word probabilities among the extracted sentences, and determines weighted averages of those words. In some such cases, the intelligent-text-insight system 106 uses the smooth-inverse-frequency algorithm”
	Because both Roy and Norton are in the same/similar field of endeavor of generating instructions in graphical user interface, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the Roy to include the system, that determine probabilities and identify highest probability for generated instructions as taught by Norton. One would have been motivated to make such a combination in order to provide users an easier, correct, and clear summary of instruction to interact with an application to save time and increase productivity. 

Regarding Claim 3, 
	As shown above, Roy and Norton teaches all the limitation of Claim 1. Norton further teaches the computing device to generate the coachmark by utilizing the multi-task summarization neural network (see Norton: Fig.3D, [0111], “intelligent-text-insight system 106 uses a summarization neural network 354 to generate the response summary 356. As used in this disclosure, the term “summarization neural network" refers to an artificial neural network that compresses multiple extracted sentences selected from a cluster of extracted sentences to generate a compressed sentence representing a summary of the multiple extracted sentences.”), to: 
generate a sequence of vector representations corresponding to words from the description of the operation ( see Norton: [0105], “the intelligent-text-insight system 106 sets the number of vector dimensions to 128 for a smooth-inverse-frequency embedding. By applying a smooth-inverse-frequency algorithm, the intelligent-text-insight system 106 generates clusters of extracted sentences with a diverse set of linguistic vectors.”); and 
determine, for successive time steps associated with the multi-task summarization neural network and based on the sequence of vector representations (see : Norton: 
copy probabilities indicating likelihoods of selecting words from the description of the operation to utilize within the concise instruction (see Norton: Fig.5B, [0136], “Based on the relevancy parameters corresponding to the textual responses within the first and second response groups, the intelligent-text-insight system 106 selects representative-textual responses 532a-532n as representative of the textual responses 512a-512n.”); and 
generation probabilities indicating likelihoods of selecting new words from a vocabulary to utilize within the concise instruction (see Norton: Fig.5B, [0149], “the intelligent-text-insight system 106 groups textual responses from the sorted set of textual responses 526 based in part on sentiment-polarity indicators corresponding to textual responses. Accordingly, one or more of the response groups of textual responses 530a-530n may include textual responses corresponding to sentiment scores satisfying (or not satisfying) a positive-sentiment-score threshold or a negative-sentiment-score threshold.”)
(See Claim 1 for motivation to combine Roy and Norton.)

Regarding Claim 4, 
 Roy and Norton teaches all the limitation of Claim 3. Norton further teaches the computing device to select words for the shortened version of the description of the operation based on the copy probabilities and the generation probabilities (see Norton: Fig.5B, [0136], “For the textual responses 512n-512n, the intelligent-text-insight system 106 further (and respectively) determines relevancy parameters 520a-520n, topics 522a-522n, and sentiment indicators 524a-524n. Based on the topics 522a-522n and the sentiment indicators 524a-524n, the intelligent-text-insight system 106 generates response groups of textual responses 528a-528n. Based on the relevancy parameters corresponding to the textual responses within the first and second response groups, the intelligent-text-insight system 106 selects representative-textual responses 532a-532n as representative of the textual responses 512a-512n.”)
(See Claim 1 for motivation to combine Roy and Norton.)

Regarding Claim 5, 
	As shown above, Roy and Norton teaches all the limitation of Claim 1. Roy further teaches the computing device to jointly generate the coachmark and the concise instruction utilizing the artificial intelligence (see Roy:  Fig.3C, [0059], “when a screen loads for the first time, the Coachsmart (CS) engine will scan the screen 304 to identify these tags/identifiers/ coach mark. When it finds these tags, it loads the graphic control element (GCE)/Coach Mark Film, which is a translucent film, on top of this screen and displays the coach marks with help text (305) on it. When user clicks on the next arrow (306), it will show the next coach marks. Showing one-by-one as per the sequence configured on the system.”
Roy does not explicitly teach or disclose the system that generate, instructions utilizing  a multi- task summarization neural network comprising an instruction generator.
	However, Norton teaches the system that generate, instructions utilizing  a multi- task summarization neural network comprising an instruction generator (see Norton: Fig.3D, [0111], “intelligent-text-insight system 106 uses a summarization neural network 354 to generate the response summary 356. As used in this disclosure, the term “summarization neural network" refers to an artificial neural network that compresses multiple extracted sentences selected from a cluster of extracted sentences to generate a compressed sentence representing a summary of the multiple extracted sentences. In some cases, a summarization neural network ranks the extracted sentences from each cluster of extracted sentences and compresses the ranked extracted sentences into a response summary.”) See also [0112] describing “a summarization neural network takes the form an encoder-decoder architecture modeled by RNNs. For instance, in some cases, the summarization neural network takes the form of the sentence encoder, document encoder, and sentence extractor.”) 
	Because both Roy and Norton are in the same/similar field of endeavor of generating instructions in graphical user interface, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Roy to include the system that generate, instructions utilizing a multi- task summarization neural network comprising an instruction generator as taught by Norton. After modification of Roy, the intelligent workspace that provide in-context help information obtained from a help database by the in-context help engine can also utilize a multi- task summarization neural network to generate instruction as taught by Norton. One would have been motivated to make 

Regarding Claim 6, 
	As shown above, Roy and Norton teaches all the limitation of Claim 1. Roy further teaches the computing device to jointly generate multiple coachmarks for multiple operations based on determining relationships between the multiple coachmarks (see Roy: Fig.3D, [0060], “presenting coach marks for a particular screen 307, the system can also decide to group multiple coach marks 308. There is a checkbox 309 at the bottom of this film which says "Do not show this again". Once this is checked, it will not show this screen ever automatically. User will have to invoke it again from help icon. There will be a "OK, Got It!" tab/button 310 as well which will close Coachsmart for the current screen only, but will appear again if the next screen is loaded. There will be a Previous/Next (311, 312) arrow as well to manually go to the next available Coach Mark. In an embodiment, the system is also configured for defining the slide time to load next coach mark automatically.”)


Regarding Claim 7, 
	As shown above, Roy and Norton teaches all the limitation of Claim 1. Norton further teaches the multi-task summarization neural network comprises an encoder, a decoder, a coachmark generator, and a concise instruction generator (see Norton: [0052], “A response-extraction-neural network can comprise one or more encoders and one or more decoders, such 
(See Claim 1 for motivation to combine Roy and Norton.)

Regarding Claim 8, 
	As shown above, Roy and Norton teaches all the limitation of Claim 1. Roy further teaches the computing device to generate the concise instruction by conditioning the decoder based on the coachmark (see Norton: [0073], “extractor-selection network" refers to an artificial neural network that is part of (or constitutes) a response-extraction-neural network and that extracts selected sentences from textual responses. In some embodiments, an extractor-selection network comprises one or more encoders and one or more decoders, such as an encoder-decoder-neural network or encoders and decoders part of (or used in conjunction with) an RNN. For example, an extractor-selection network may include a convolutional sentence encoder, an RNN that acts as an encoder, and an RNN that acts as a decoder”)

Regarding independent Claim 9, 
Roy
one or more memory devices comprising a repository of descriptions for guiding a user through operations associated with a client application, a plurality of coachmarks corresponding to respective user interface elements associated with the client application (see Roy : Fig.2, [0055], “information is the in-context help information obtained from a help database by the in-context help engine, loading a graphic control element (GCE) screen on top of the display screen, and displaying the information associated with the at least one custom identifier on the GCE screen as the in-context help information.”). See also Fig. 3B-3D, [0057], illustrating “a Coach Smart tool is provided in accordance with an embodiment of the invention. The tool provides an intelligent in-context on-screen help engine that can be configured for any screen in an application like a procurement application platform for providing enhanced user experience and reduced operational time.”) […] and 
one or more computing devices that are configured to cause the system to: 
identify, from the repository of descriptions, a description of an operation to perform within the client application (see Roy : Fig.2, [0055], “information is the in-context help information obtained from a help database by the in-context help engine, loading a graphic control element (GCE) screen on top of the display screen, and displaying the information associated with the at least one custom identifier on the GCE screen as the in-context help information.”). See also Fig. 3B-3D, [0057], illustrating “a Coach Smart tool is provided in accordance with an embodiment of the invention. The tool provides an intelligent in-context on-screen help engine that can be configured for any screen in an application like a 
determine, from the plurality of coachmarks, a coachmark that indicates a user interface element associated with the description of the operation (see Roy:Fig,3D, [0060], “presenting coach marks for a particular screen 307, the system can also decide to group multiple coach marks 308. There is a checkbox 309 at the bottom of this film which says "Do not show this again". Once this is checked, it will not show this screen ever automatically. User will have to invoke it again from help icon. There will be a "OK, Got It!" tab/button 310 as well which will close Coachsmart for the current screen only, but will appear again if the next screen is loaded. There will be a Previous/Next (311, 312) arrow as well to manually go to the next available Coach Mark. In an embodiment, the system is also configured for defining the slide time to load next coach mark automatically.”)
provide, for display within a user interface associated with the client application, representations of the concise instruction and the coachmark (see Roy: Fig.3D, [0060], “while presenting coach marks for a particular screen 307, the system can also decide to group multiple coach marks 308. There is a checkbox 309 at the bottom of this film which says "Do not show this again". Once this is checked, it will not show this screen ever automatically. User will have to invoke it again from help icon. There will be a "OK, Got It!" tab/button 310 as well which will close Coachsmart for the current screen only, but will 
	As shown above, Roy teaches or discloses an intelligent workspace on an application that incorporates a concise instruction and a coachmark to the graphical user interface by utilizing artificial intelligence to provide in context help information. 
	However, Roy does not explicitly teach or disclose the system that:
determine, from the plurality of coachmarks, a coachmark that indicates a user interface element associated with the description of the operation by utilizing the encoder to generate encoder vector representations of the description and utilizing the coachmark generator to generate a first probability distribution indicating respective probabilities of the plurality of coachmarks corresponding to the description based on the encoder vector representations; 
generate a concise instruction corresponding to the coachmark by utilizing the decoder to generate a sequence of decoder vector representations based on the encoder vector representations and 
utilizing the concise instruction generator to generate a second probability distribution indicating respective probabilities of words to select based on the sequence of decoder vector representations;

Norton teaches the system that:


a multi-task summarization neural network comprising an encoder, a decoder, a coachmark generator, and a concise instruction generator (see Norton: [0052], “A response-extraction-neural network can comprise one or more encoders and one or more decoders, such as an encoder-decoder-neural network or encoders and decoders part of (or used in conjunction with) a convolutional neural network ("CNN") or recurrent neural network ("RNN"). As explained further below, in some cases, a response-extraction-neural network includes both an extractor-selection network for extracting selected sentences and an abstractor network for paraphrasing the selected sentences.”)
[…] utilizing the encoder to generate encoder vector representations of the description and utilizing the coachmark generator to generate a first probability distribution indicating respective probabilities of the plurality of coachmarks corresponding to the description based on the encoder vector representations (see Norton: [0106], “apply the smooth-inverse-frequency algorithm, the intelligent-text-insight system 106 optionally lemmatizes word tokens assigned to each extracted sentence from the sorted set of extracted sentences 346, determines word probabilities among the extracted sentences, and determines weighted averages of those words. In some such cases, the intelligent-text-insight system 106 uses the smooth-inverse-frequency algorithm” 
generate a concise instruction corresponding to the coachmark by utilizing the decoder to generate a sequence of decoder vector representations based on the encoder vector representations (see Norton: [0105], “the intelligent-text-insight system 106 sets the number of vector dimensions to 128 for a smooth-inverse-frequency embedding. By applying a smooth-inverse-frequency algorithm, the intelligent-text-insight system 106 generates clusters of extracted sentences with a diverse set of linguistic vectors.”); and
utilizing the concise instruction generator to generate a second probability distribution indicating respective probabilities of words to select based on the sequence of decoder vector representations (see Norton: Fig.5B, [0136], “responses 512n-512n, the intelligent-text-insight system 106 further (and respectively) determines relevancy parameters 520a-520n, topics 522a-522n, and sentiment indicators 524a-524n. Based on the topics 522a-522n and the sentiment indicators 524a-524n, the intelligent-text-insight system 106 generates response groups of textual responses 528a-528n. Based on the relevancy parameters corresponding to the textual responses within the first and second response groups, the intelligent-text-insight system 106 selects representative-textual responses 532a-532n as representative of the textual responses 512a-512n.”)
	Because both Roy and Norton are in the same/similar field of endeavor of generating instructions in graphical user interface, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Roy to include the system, that generate, from encodings extracted from the description of the operation utilizing a multi- task summarization neural network comprising an instruction generator as taught by Norton. After modification of Roy, the intelligent workspace that Norton. One would have been motivated to make such a combination in order to provide users an easier, correct, and clear summary of instruction to interact with an application to save time and increase productivity.


Regarding Claim 10, 
	As shown above, Roy and Norton teaches all the limitation of Claim 9. Roy further teaches the system to generate the concise instruction to include one or more words that correspond to the coachmark (see Roy: Fig.3C, [0059], “when a screen loads for the first time, the Coachsmart (CS) engine will scan the screen 304 to identify these tags/identifiers/coach mark. When it finds these tags, it loads the graphic control element (GCE)/Coach Mark Film, which is a translucent film, on top of this screen and displays the coach marks with help text (305) on it. When user clicks on the next arrow (306), it will show the next coach marks. Showing one-by-one as per the sequence configured on the system.”)

Regarding Claim 11, 
	As shown above, Roy and Norton teaches all the limitation of Claim 9. Roy further teaches the system to generate the concise instruction to include a first word from the description of the operation (see Roy: Fig.3C, [0059], “when a screen loads for the first time, the Coachsmart (CS) engine will scan the screen 304 to identify these tags/identifiers/coach and a second generated word from a vocabulary associated with the multi-task summarization neural network ( see Norton: Fig.5B, [0036],  “Based on the relevancy parameters corresponding to the textual responses within the first and second response groups, the intelligent-text-insight system 106 selects representative-textual responses 532a-532n as representative of the textual responses 512a-512n.”
	Because both Roy and Norton are in the same/similar field of endeavor of generating instructions in graphical user interface, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Roy to include the system, that generate, from encodings extracted from the description of the operation utilizing a multi- task summarization neural network comprising an instruction generator as taught by Norton. After modification of Roy, the intelligent workspace that provide in-context help information obtained from a help database by the in-context help engine can also utilize a multi- task summarization neural network to generate instruction as taught by Norton. One would have been motivated to make such a combination in order to provide users an easier, correct, and clear summary of instruction to interact with an application to save time and increase productivity.

Regarding Claim 12, 
 Roy and Norton teaches all the limitation of Claim 9. Norton further teaches the system wherein the one or more computing devices are configured to cause the system to utilize the concise instruction generator to generate the second probability distribution based further on the coachmark (see Norton: [0106], “apply the smooth-inverse-frequency algorithm, the intelligent-text-insight system 106 optionally lemmatizes word tokens assigned to each extracted sentence from the sorted set of extracted sentences 346, determines word probabilities among the extracted sentences, and determines weighted averages of those words. In some such cases, the intelligent-text-insight system 106 uses the smooth-inverse-frequency algorithm.”)
(See Claim 9 for motivation to combine Roy and Norton.)

Regarding Claim 13, 
	As shown above, Roy and Norton teaches all the limitation of Claim 9. Norton further teaches the system wherein the one or more computing devices are configured to cause the system to determine the coachmark by determining that the coachmark has a highest probability from among the plurality of coachmarks associated with the first probability distribution ( see Norton: Fig.5B, [0106], “artificial neural network that compresses multiple extracted sentences selected from a cluster of extracted sentences to generate a compressed sentence representing a summary of the multiple extracted sentences. In some cases, a summarization neural network ranks the extracted sentences from each cluster of extracted sentences and compresses the ranked extracted sentences into a response summary.”
(See Claim 9 for motivation to combine Roy and Norton.)

Regarding Claim 14, 
	As shown above, Roy and Norton teaches all the limitation of Claim 9. Norton further teaches the system wherein the one or more computing devices are configured to further cause the system to utilize the multi-task summarization neural network to generate a second coachmark for a second operation independent from the coachmark associated with the operation (see Norton: Fig.5B, [0151], “After generating response groups, the intelligent-text-insight system 106 selects, for display on a client device, a representative-textual response from each of the response groups of textual responses 528a-528n. In particular, the intelligent-text-insight system 106 selects representative-textual responses 532a-532n from the response groups of textual responses 528a-528n, respectively. As shown in FIG. 5B, the representative-textual responses 532a-532n are each indicative or representative of the textual responses 512a-512n.”)
(See Claim 9 for motivation to combine Roy and Norton.)

Regarding Claim 15, 
	As shown above, Roy and Norton teaches all the limitation of Claim 9. Roy further teaches the system wherein the one or more computing devices are configured to further cause the system to utilize the multi-task summarization neural network to jointly generate an additional coachmark for an additional operation based on determining a relationship between the coachmark and the additional coachmark (see Roy: Fig.3D, [0060], “presenting coach marks for a particular screen 307, the system can also decide to group multiple coach 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roy et al., (Pub. No.: US 20170344895 A1 Pub. Date: November 30, 2017)

Regarding independent Claim 16, 
	Roy teaches a computer-implemented method for providing in-app instructions for guiding users through tasks associated with client applications ( see Roy: Abstract “intelligent the computer-implemented method comprising: 
identifying, from a repository of descriptions for guiding a user through operations associated with a client application, a description of an operation to perform within the client application  (see Roy : Fig.2, [0055], “information is the in-context help information obtained from a help database by the in-context help engine, loading a graphic control element (GCE) screen on top of the display screen, and displaying the information associated with the at least one custom identifier on the GCE screen as the in-context help information.”). See also Fig. 3B-3D, [0057], illustrating “a Coach Smart tool is provided in accordance with an embodiment of the invention. The tool provides an intelligent in-context on-screen help engine that can be configured for any screen in an application like a procurement application.)
performing a step for generating a concise instruction and a coachmark based on the description of the operation
providing, for display within a user interface associated with the client application, representations of the concise instruction and the coachmark.(see Roy: Fig.3D, [0060]“while presenting coach marks for a particular screen 307, the system can also decide to group multiple coach marks 308. There is a checkbox 309 at the bottom of this film which says "Do not show this again". Once this is checked, it will not show this screen ever automatically. User will have to invoke it again from help icon. There will be a "OK, Got It!" tab/button 310 as well which will close Coachsmart for the current screen only, but will appear again if the next screen is loaded. There will be a Previous/Next (311, 312) arrow as well to manually go to the next available Coach Mark. In an embodiment, the system is also configured for defining the slide time to load next coach mark automatically.”)

Regarding Claim 17, 
	Roy teaches all the limitations of claim 16 . Roy further teaches the system wherein the concise instruction comprises a summarized version of the description of the operation ( see Roy:, 3C, [0055], “in-context help information obtained from a help database by the in-context help engine, loading a graphic control element (GCE) screen on top of the display screen, and displaying the information associated with the at least one custom identifier on the GCE screen as the in-context help information.”)

Regarding Claim 18, 
Roy teaches all the limitations of claim 16 . Roy further teaches the system wherein the coachmark comprises a visual indicator for display to indicate a particular user interface element that a user is to interact with as part of performing the operation ( see Roy: Fig.3B, [0058], “Every Screen of the tool has various HTML Components which create the screen elements. The coach smart tool includes a Graphic control element (GCE) screen for displaying an in-context help information about a plurality of items appearing randomly in the application wherein the information is provided by an in-context help engine configured for fetching the information from a help database. The system provides custom Tags/custom identifiers like CS3 (302), CS4 (303) to on screen items on the Screen 301 in the code the user may need help on as shown in FIG. 3B.”)

Regarding Claim 19, 
	Roy teaches all the limitations of claim 16 . Roy further teaches the system wherein providing the representations of the concise instruction and the coachmark comprises providing the coachmark for display in a position to outline a user interface element within the user interface; and providing the concise instruction for display in a position within the user interface based on the position of the coachmark ( see Roy: Fig.3C, [0059], “when a screen loads for the first time, the Coachsmart (CS) engine will scan the screen 304 to identify these tags/identifiers/coach mark. When it finds these tags, it loads the graphic control element (GCE)/Coach Mark Film, which is a translucent film, on top of this screen and displays the coach marks with help text (305) on it. When user clicks on the next arrow (306), it will show the next coach marks. Showing one-by-one as per the sequence configured on the system.”)

Regarding Claim 20, 
	Roy teaches all the limitations of claim 16 . Roy further teaches the system wherein receiving a request to access a tutorial for performing the operation from a client device running the client application; and providing the representations of the concise instruction and the coachmark to the client device in response to the request ( see Roy: Fig.3D, [0060], “while presenting coach marks for a particular screen 307, the system can also decide to group multiple coach marks 308. There is a checkbox 309 at the bottom of this film which says "Do not show this again". Once this is checked, it will not show this screen ever automatically. User will have to invoke it again from help icon. There will be a "OK, Got It!" tab/button 310 as well which will close Coachsmart for the current screen only, but will appear again if the next screen is loaded. There will be a Previous/Next (311, 312) arrow as well to manually go to the next available Coach Mark. In an embodiment, the system is also configured for defining the slide time to load next coach mark automatically”)


Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Arguments for Claims 16,
Per interview discussion, Examiner have included in the office action above, step-plus-function limitation that invokes 35 U.S.C. § 112(f) analysis for Claim 16. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20170076471 A1
Prophete; Didier
CONTEXTUAL HELP WITH AN APPLICATION 
US 20190324778 A1

BHOWMICK; SUDEEP
GENERATING CONTEXTUAL HELP
US 20140195897 A1
Balinsky; Helen Y.
Text Summarization


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177